Exhibit 10.33

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made as of September 1, 2009 by and between Atlantic Broadband Management, LLC,
a Delaware limited liability company (the “Company”), and Chris Daly
(“Executive”).

WHEREAS, after the Company offered and the Executive accepted a position of
employment with the Company as the Company’s senior vice president and chief
marketing officer, the Company and the Executive had executed the Executive
Employment Agreement dated March 1, 2004 (the “Original Agreement”), as amended
and extended on March 1, 2009; and

WHEREAS, the Company and the Executive now desire to amend and restate the
Original Agreement to reflect certain changes to the Bonus (as defined herein),
Termination Date (as defined herein) and certain other updates.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Employment. The Company will employ Executive, and Executive accepts
employment with the Company, upon the terms and subject to the conditions set
forth in this Agreement, for the period beginning on the date of this Agreement
and ending as provided in Section 5 hereof (the “Employment Period”).

Section 2. Position and Duties. During the Employment Period, Executive will
serve as senior vice president and chief marketing officer of Holdings and each
of its Subsidiaries and render such managerial, analytical, administrative,
marketing, creative and other executive services to Holdings and its
Subsidiaries as are from time to time necessary in connection with the
management and affairs of Holdings and its Subsidiaries, in each case, subject
to the authority of the board of managers of the Company (the “Board”) or the
chief executive officer of the Company to define and limit such executive
services. Executive will devote his best efforts and all of his business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of Holdings and its
Subsidiaries. Executive will report directly to Holdings’ chief executive
officer or such other officer as Holdings’ chief executive officer may direct
from time to time. Executive will perform his duties and responsibilities to the
best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

Section 3. Salary and Benefits.

(a) Salary. During the Employment Period, the Company will pay Executive salary
at a rate equal to $218,400 per annum (as in effect from time to time, the
“Salary”) as compensation for services. The Salary will be payable in regular
installments in accordance with the general payroll practices of the Company and
its Subsidiaries.



--------------------------------------------------------------------------------

(b) Benefits. During the Employment Period, the Company will provide Executive
with family health and dental, life, long-term disability and directors’ and
officers’ liability insurance under such plans as the Board may establish or
maintain from time to time for senior executive officers of Holdings and its
Subsidiaries (collectively, the “Benefits”). Executive will be entitled to four
weeks of paid vacation each year.

(c) Reimbursement of Expenses. During the Employment Period, the Company will
reimburse Executive for all reasonable out-of-pocket expenses incurred by him in
the course of performing his duties under this Agreement which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

Section 4. Bonus. Following the end of each fiscal year during the Employment
Period, in addition to Executive’s Salary, the Board may, in its sole
discretion, award Executive a bonus (the “Bonus”) of up to 40% of the amount of
Executive’s Salary in effect at the time such Bonus is declared as the Board
deems appropriate in light of Executive’s performance and the performance of
Holdings and its Subsidiaries, including their performance relative to budgeted
EBITDA, numbers of subscribers, capital expenditures and other goals established
from time to time by the Board and/or any other facts and circumstances that the
Board, in its sole discretion, may deem to be relevant. Any Bonus awarded
hereunder will be payable in accordance with the general payroll practices of
the Company and its Subsidiaries, but not prior to the receipt by Holdings of
audited consolidated financial statements for Holdings and its Subsidiaries for
the applicable fiscal year.

Section 5. Termination.

(a) The Employment Period will continue until the earliest of: (i) the third
anniversary of the date hereof; (ii) Executive’s resignation, death or
disability or other incapacity (as determined by the Board in good faith); or
(iii) the giving of notice of termination by the Company or a majority of the
members of the Board (A) for Cause or (B) for any other reason or for no reason
(a termination described in this clause (iii)(B) being a termination by the
Company “Without Cause”) (the date on which such earliest event occurs, the
“Termination Date”). For purposes of this Agreement, “Cause” will mean
(i) Executive’s neglect or refusal to perform his duties hereunder or
Executive’s noncompliance (except where due to disability) with directives or
other instructions issued to Executive from time to time by the Board or the
Company’s chief executive officer, which neglect, refusal or noncompliance will
not have been corrected by Executive within 30 days following receipt by
Executive of written notice from the Company of such neglect, refusal or
noncompliance, which notice will specifically set forth the nature of said
neglect, refusal or noncompliance and the actions required to correct the same,
(ii) any willful or intentional act of Executive that has the intended effect of
injuring the reputation or business of Holdings or any of its Subsidiaries or
Affiliates in any material respect; (iii) any continued or repeated absence from
the Company, unless such absence is (A) in compliance with Company policy or
approved or excused by the Board or (B) is the result of Executive’s permitted
vacation, illness, disability or incapacity, (iv) use of illegal drugs by
Executive or repeated public drunkenness, (v) conviction of, or a plea of guilty
or no contest or similar plea with respect to, a felony or (vi) the commission
by Executive of an act of fraud or embezzlement.

 

-2-



--------------------------------------------------------------------------------

(b) In the event the Employment Period expires on the third anniversary of the
date hereof or is terminated due to Executive’s resignation, death, disability
or other incapacity or by the Company for Cause or in connection with a Sale of
the Company, Executive will not be entitled to receive his Salary or any fringe
benefits or Bonus for periods after the expiration or termination of the
Employment Period. In the event the Employment Period is terminated by the
Company Without Cause, then, so long as Executive continues to comply with
Sections 7 and 8 hereof, Executive will be entitled to receive (i) severance
payments in an aggregate amount equal to six months’ Salary based on the Salary
in effect at the time the Employment Period is terminated and (ii) Benefits at
the same level as they are provided from time to time to the Company’s senior
management employees, for a period equal to six months from the date of such
termination. Any such severance payments paid to Executive by the Company will
be paid in equal monthly installments; provided, that Executive will be required
to sign a release of all past, present and future claims against ABRY, its
Affiliates and the Related Companies as a condition to receiving such payments
and Benefits.

Section 6. Resignation as Officer or Director. Upon the termination of the
Employment Period, Executive will be deemed to have resigned from each position
(if any) that he then holds as an officer or director of Holdings or any of its
Subsidiaries, and Executive will take any action that Holdings or any of its
Subsidiaries may request in order to confirm or evidence such resignation.

Section 7. Confidential Information. Executive acknowledges that the
information, observations and data that have been or may be obtained by
Executive during his employment relationship with, or through his involvement as
a member or stockholder of, Holdings or any of its Subsidiaries or predecessor
thereof or as an employee of Holdings or any of its Subsidiaries whose duties
involve managing any of the affairs of any other Person (including Grande
Communications Networks, LLC and its Subsidiaries) (each of Holdings, any of its
Subsidiaries or Affiliates, any such predecessor or any managed Person being a
“Related Company” and, collectively, the “Related Companies”), prior to and
after the date of this Agreement concerning the business or affairs of the
Related Companies (collectively, “Confidential Information”) are and will be the
property of the Related Companies. Therefore, Executive agrees that he will not
disclose to any unauthorized Person or use for the account of himself or any
other Person any Confidential Information without the prior written consent of
Holdings (by the action of the Board), unless and to the extent that such
Confidential Information has become generally known to and available for use by
the public other than as a result of Executive’s improper acts or omissions to
act, or is required to be disclosed by law. Executive will deliver or cause to
be delivered to the Company at the termination of Executive’s employment with
the Company and its Subsidiaries, or at any other time the Company or any of its
Subsidiaries may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
containing or relating to Confidential Information or the business of any
Related Company which Executive may then possess or have under his control.

 

-3-



--------------------------------------------------------------------------------

Section 8. Non-Compete, Non-Solicitation.

(a) Non-Compete. Executive acknowledges that during his employment relationship
with, or through his involvement as a member or stockholder of, any Related
Company, Executive has and will become familiar with trade secrets and other
Confidential Information concerning such Related Companies, and with investment
opportunities relating to their respective businesses, and that Executive’s
services have been and will be of special, unique and extraordinary value to the
foregoing entities. Therefore, Executive agrees that, during the Employment
Period and for a period of two years thereafter (the “Noncompete Period”), he
will not directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any other manner engage in any business, or
invest in or lend money to any business (in each case, including on his own
behalf or on behalf of another Person) which constitutes or is competitive with
(including, without limitation, by competing for the same subscriber or customer
base) any business conducted by any System owned or managed by any Related
Company (as and where such Systems are operated or managed or are proposed to be
operated or managed by the Related Companies during the Employment Period, or as
of the end of the Employment Period if the Employment Period has then ended)
(any such business, a “Competitive Business”). Nothing in this Section 8 will
prohibit Executive from (i) being a passive owner of less than 5% of the
outstanding stock of a corporation of any class which is publicly traded, so
long as Executive has no direct or indirect participation in the business of
such corporation or (ii) at any time during the portion of the Noncompete Period
following the Termination Date, being employed by a Person that is engaged in
any Competitive Business or investing in or lending money to any Competitive
Business, provided that Executive (A) complies with Section 7 above and (B) has
no direct involvement in any aspect of such Competitive Business.

(b) Non-Solicitation. During the Noncompete Period, Executive will not directly
or indirectly (i) induce or attempt to induce any employee or independent
contractor of any Related Company to leave the employ or contracting
relationship with such entity, or in any way interfere with the relationship
between any such entity and any employee or full-time independent contractor
thereof, or (ii) induce or attempt to induce any customer, supplier or other
business relation of any Related Company to cease doing business with such
entity or in any way interfere with the relationship between any such customer,
supplier or other business relation and such entity.

Section 9. Enforcement. The Company and Executive agree that if, at the time of
enforcement of Section 7 or 8 hereof, a court holds that any restriction stated
in any such Section is unreasonable under circumstances then existing, then the
maximum period, scope or geographical area reasonable under such circumstances
will be substituted for the stated period, scope or area. Because Executive’s
services are unique and because Executive has access to information of the type
described in Sections 7 and 8 hereof, the Company and Executive agree that money
damages would be an inadequate remedy for any breach of Section 7 or 8 hereof.
Therefore, in the event of a breach of Section 7 or 8 hereof, any Related
Company may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions of Section 7 or 8 hereof. The provisions of Sections 7, 8 and 9
hereof

 

-4-



--------------------------------------------------------------------------------

are intended to be for the benefit of each Related Company and their respective
successors and assigns, each of which may enforce such provisions and each of
which (other than the Company) is an express third-party beneficiary of such
provisions and this Agreement generally. Sections 7, 8 and 9 hereof will survive
and continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.

Section 10. Representations and Warranties of Executive. Executive represents
and warrants to Holdings and its Subsidiaries as follows:

(a) Other Agreements. Executive is not a party to or bound by any employment,
noncompete, nonsolicitation, nondisclosure, confidentiality or similar agreement
with any other Person which would materially affect his performance under this
Agreement.

(b) Authorization. This Agreement when executed and delivered will constitute a
valid and legally binding obligation of Executive, enforceable against Executive
in accordance with its terms.

Section 11. Survival of Representations and Warranties. All representations and
warranties contained herein will survive the execution and delivery of this
Agreement.

Section 12. Certain Definitions. When used herein, the following terms will have
the following meanings:

“ABRY” means, collectively, ABRY Partners IV, L.P. and each of its Affiliates.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of New York or the Commonwealth of Massachusetts.

“Holdings” means Atlantic Broadband Group, LLC, a Delaware limited liability
company.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

“Sale of the Company” means the consummation of any merger or consolidation of
Holdings with or into any other Person or any sale of all or substantially all
of the ownership interests or assets of Holdings and its Subsidiaries, taken as
a whole (other than a transaction following which the holders of the outstanding
membership interests of Holdings prior to such transaction together own a
majority of the outstanding ownership interests of the surviving or resulting
corporation or business entity).

 

-5-



--------------------------------------------------------------------------------

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of such Person
or entity or a combination thereof. For purposes hereof, a Person or Persons
will be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if such Person or
Persons will be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or will be or control any
managing director, managing member, or general partner of such limited liability
company, partnership, association or other business entity. Unless stated to the
contrary, as used in this Agreement the term Subsidiary means a Subsidiary of
Holdings.

“System” means the cable television reception and distribution system owned,
operated or managed by any Related Company in the conduct of the cable
television business and all of the activities and operations ancillary thereto,
including the provision of cable modem internet access services, advertising
services and other income generating businesses conducted or carried out by any
Related Company in any geographic area in which any Related Company is
authorized to provide such services and operate such systems.

Section 13. Key-Man Life Insurance. Executive agrees to submit to any requested
physical examination in connection with Holdings’ or any Subsidiary’s purchase
of a “key-man” insurance policy. Executive agrees to cooperate fully in
connection with the underwriting, purchase and/or retention of a key-man life
insurance policy by Holdings or any of its Subsidiaries.

Section 14. Miscellaneous.

(a) Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:

Notices to Executive, to:

Atlantic Broadband Group, LLC

One Batterymarch Park

Suite 405

Quincy, MA 02169

Attention:    Chris Daly Facsimile:    617-786-8803

 

-6-



--------------------------------------------------------------------------------

Notices to the Company, to:

c/o ABRY Partners, LLC

111 Huntington Avenue, 30th Floor

Boston, Massachusetts 02199

Facsimile:    (617) 859-7205 Attention:    Jay Grossman

with a copy (which will not constitute notice to the Company), to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Facsimile:    212-446-4900 Attention:   

John L. Kuehn

Armand A. Della Monica

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(b) Consent to Amendments. No modification, amendment or waiver of any provision
of this Agreement will be effective against any party hereto unless such
modification, amendment or waiver is approved in writing by such party (and, in
the case of Holdings or any of its Subsidiaries, the Board). No other course of
dealing among Holdings, the Company, ABRY and Executive or any delay in
exercising any rights hereunder will operate as a waiver by any of the parties
hereto of any rights hereunder.

(c) Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

(d) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(e) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

(f) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.

 

-7-



--------------------------------------------------------------------------------

(g) Governing Law. Issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto will be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of this
Agreement (and any schedule hereto), even though under Delaware’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

(h) Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(i) Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS
ARISING OUT OF THIS AGREEMENT WILL BE BROUGHT IN THE COURT OF CHANCERY OF THE
STATE OF DELAWARE OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE AND EACH PARTY HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION
OF SUCH COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN
ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE THEREOF MAY BE
MADE BY ANY MEANS SPECIFIED FOR NOTICE PURSUANT TO SECTION 14(a). TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-8-



--------------------------------------------------------------------------------

(j) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

(k) Entire Agreement. Except as otherwise expressly set forth in this Agreement,
this Agreement and the other agreements referred to in this Agreement embody the
complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement, and supersede and preempt any
prior understandings, agreements, or representations by or among the parties or
their predecessors, written or oral, which may have related to the subject
matter of this Agreement in any way.

(l) Time is of the Essence. Time is of the essence for each and every provision
of this Agreement. Whenever the last day for the exercise of any privilege or
the discharge or any duty hereunder will fall upon a day that is not a Business
Day, the party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding day which is a Business Day.

(m) Actions by the Company. Any action, election or determination by the Board
or any committee thereof pursuant to or relating to this Agreement will be
effective if, and only if, it is taken or made by (or with the prior approval
of) a majority of the members of the Board who are not at the time employees of
Holdings or any of its Subsidiaries.

*    *    *    *    *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Executive Employment Agreement as of the date first written above.

 

ATLANTIC BROADBAND MANAGEMENT, LLC By:  

 

  Name:   Patrick Bratton   Title:   Chief Financial Officer

 

Chris Daly